Citation Nr: 0304639	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-20 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from February 5, 1952 to 
January 15, 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision.  In 
December 2000, the Board remanded this matter for additional 
development. 


FINDING OF FACT

The veteran does not experience residuals of any in-service 
cold injury of the lower extremities.  


CONCLUSION OF LAW

The veteran does not have residuals of a cold injury of the 
lower extremities that was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his present lower extremity 
disorders are residuals of a cold injury during service.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting service, was aggravated 
by it.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

The evidence of record is substantially as follows.  The 
reports of the veteran's entry physical dated in December 
1951 reflect a history of feet problems, calluses on the 
feet, and varicose veins in the right leg.  A May 1952 
service medical record shows treatment for chronic varicose 
vein trouble since entering service.  That same month the 
veteran was treated with vein ligation of the right leg.  The 
veteran was admitted for surgery to varicose veins in August 
1952.  In September 1952 multiple lower ligations in the 
right leg were performed.  In October 1952 the veteran was 
treated for calluses on the feet.  Residuals of varicose vein 
operations of the right leg were noted.  A medical treatment 
note dated in December 1952 indicates that there was no 
organic pathology accounting for the symptoms in the right 
popliteal space.  Service treatment records dated in February 
1953 reflect that the veteran's leg still hurt.  He was 
referred to the surgery clinic and reported to have one 
residual varicosity of the right popliteal space.  Surgery 
was not indicated and no change to the profile was 
recommended.  Service separation examination report dated in 
January 1954 notes varicose veins and pain in the right leg, 
a four-inch scar on the right thigh resulting from the vein 
operation, and multiple scars on the knees.  

Five VA examination reports are included in the record.  The 
first VA examination was in March 1954.  The report of this 
general medical examination indicated that the examination 
was normal and that no organic disease had been detected.  A 
second VA examination was conducted in August 1960.  During 
that examination, the veteran complained that his legs 
bothered him, worse during activity, but he was not under a 
doctor's care.  The examination report shows that there were 
no varicose veins in the left leg and no operation was 
performed on the left leg.  The right leg was described as 
having well-healed operative scars on the upper anterior 
right thigh and inner side of the right knee and the ankle.  
Some dilated veins just beneath the skin in the right 
popliteal space were observed but they were not varicose 
veins.  There was no swelling or impaired function in the 
right leg.  

The third VA examination was provided in May 1996.  The 
report of this examination reflects complaints of intervenous 
claudication and acroparesthesias.  Pedal pulses could not be 
palpated and there was slight discoloration of the skin of 
the right foot.  There was no evidence of telangiectases or 
ulcerations or stasis dermatitis.  Skin temperature was 
normal.  The examiner assessed right lower extremity status 
post ligation and stripping times two, and peripheral 
vascular disease diagnosed by Doppler.  

Another VA examination was conducted in February 1999.  At 
this examination the veteran reported a history of fighting 
in Seoul, Korea and near the Chosin Reservoir.  The veteran 
related having suffered frostbite to his feet near the Chosin 
Reservoir.  He indicated that his feet became black, more so 
on the right side.  At the time of the examination the 
veteran complained of pain in the thigh on both sides and 
intolerance to cold weather.  He reported intermittent 
claudication and tiredness of muscles of the lower 
extremities, worse on the right side.  The examiner found 
Raynaud's Phenomenon with no ankle edema, and post-phlebitic 
syndrome.  Aching, fatigue and an abnormal sensation in both 
legs with some slight puffiness, especially in the ankles, 
were noted.  Both feet were cold, more on the right, and 
there was atrophic range, but no ulcer.  Some discoloration 
of both feet to dark purple was observed.  There was a 
minimum degree of varicosity of the gastrocnemius, 
particularly on the right side.  The examiner diagnosed a 
history of frostbite, severe peripheral vascular disease, and 
hypertension.  

The most recent VA examination was provided in August 2002.  
The report of that examination notes that the examiner 
reviewed the claims file.  The examiner reported finding no 
evidence of therapy in service and no evidence relating to 
cold injury.  The report notes complaints of coldness in the 
legs, especially in the right leg and foot.  The veteran 
reported pain in the feet worse on the right and 
discoloration since varicose vein surgery in 1952.  The 
examiner found adequate femoral pulses, but no pedal pulses.  
Feet were warm, pink and had brisk capillary refill.  Motor 
and sensory function was well preserved.  Skin and nails were 
normal.  The examiner had an impression that the symptoms 
were consistent with in-service cold weather injury.  
However, he also noted that the symptoms could have a number 
of other explanations.  The examiner related that there was 
no clear-cut evidence of cold-weather injury.  He opined that 
considering all these factors, it was unlikely that the 
current disability is due to cold injury in service.

In a letter dated in May 1996, R.B., M.D., reports bilateral 
iliofemoral-popliteal Doppler duplex studies showing moderate 
plaquing of the right iliac and femoral arteries.  Spectral 
patterns were abnormal in the femoral artery.  There was 
significant narrowing of the popliteal and no flow in the 
feet.  There was mild plaquing of the left iliac and femoral 
arteries.  Spectral patterns were preserved, including in the 
feet.  The physician concluded that there was obstruction of 
the right femoral artery.  In a letter dated in June 1999, 
this physician stated that the veteran developed bilateral 
frostbite of the feet while serving in Korea, that he had 
pain in both legs and feet with inability to walk more than 1 
to 2 blocks without stopping to rest because of calf pain, 
and that a Doppler study done in February 1999 showed 
bilateral peripheral vascular disease with obstruction of 
both femoral arteries.  The physician opined that the veteran 
suffered from peripheral vascular disease, which was the 
result of his previous frostbite.  

At a local RO hearing held in November 1999 the veteran 
testified that he got very cold while in a tent in Korea.  He 
reported that he wanted to see a doctor and was sent to I 
Corps.  He indicated that they looked at his legs because the 
legs were getting black.  The treatment was a couple of 
pills.  Shortly thereafter he was transferred back to Seoul.  

The Board finds that service connection for residuals of a 
cold injury to the lower extremities is not warranted in this 
case.  In this regard, the Board observes that the service 
medical records show no complaints, treatment, or diagnosis 
related to a cold injury.  Even the August 2002 VA examiner 
found no evidence of a cold injury in the service medical 
records.  Further, in the absence of evidence that the 
veteran possesses medical expertise that equips him with the 
specialized knowledge required to provide medical diagnoses 
of conditions, the veteran's statements that he had frostbite 
during service are insufficient, by themselves, to establish 
the incurrence of a pathology due to cold injury during 
service.  See, Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, while the veteran's representative has 
suggested elevating the import of the veteran's lay testimony 
through application of 38 U.S.C.A. § 1154, the Board finds 
this provision inapplicable where, as here, the evidence does 
not include awards, decorations or other evidence showing 
that the veteran personally participated in events that 
constitute an actual fight or encounter with a military foe.  
VAOPGCPREC 12-99.  The Board acknowledges the private 
physician's June 1999 statement that the veteran had 
frostbite in service.  However, because this appears to be 
based solely on the history provided by the veteran, it does 
not merit much weight in proving that a cold injury occurred 
during service.  The Board consequently gives greater weight 
to the evidence provided by the August 2002 VA examiner.  
This examiner reviewed the claims file and examined the 
veteran with a view toward determining whether the veteran 
experienced any residual of a cold injury during service.  
The examiner was persuaded by the lack of evidence of cold 
injury or of treatment for cold injury.  Such opinion 
evidence, based on a review of the record, is accorded 
greater weight by the Board.  Consequently, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA-November 9, 2000-or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.  

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
veteran was notified through several means.  In the May 1999 
rating decision, the RO wrote that VA was obtaining personnel 
records, and that the veteran was being requested to provide 
further evidence concerning his service in the Chosin 
Reservoir, including buddy statements.  A June 1999 letter 
from the RO advised the veteran that VA needed evidence of 
the frozen feet disability, evidence of incurrence or 
aggravation of a disease or injury in service, and evidence 
of a nexus or link between the in-service injury or disease 
and the current disability.  This letter asked the veteran to 
send any of his service personnel records in his possession.  
The letter advised that the veteran may also wish to submit 
buddy statements from soldiers who were stationed with him in 
Korea and who could verify his frostbite condition and his 
service in the Chosin Reservoir.  The letter provided that 
the veteran had 60 days to submit such evidence.  In a letter 
dated in May 2002, the RO further requested that the veteran 
provide additional evidence and information, stating that 
this information would allow VA to obtain evidence on his 
behalf.  The duty to notify the veteran as to what was needed 
to substantiate the claims has, by these actions, been 
satisfied.  

Additionally, VA must notify a claimant of which portion of 
the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of whose obligation it was to produce evidence 
to substantiate the claim by way of the June 1999 and May 
2002 letters.  The veteran was notified of the new 
obligations under VCAA and its implementing regulations by 
the Board's December 2000 remand, the RO's May 2002 letter, 
and the June 2002 SSOC.  Knowledge of these obligations is 
demonstrated by the representative's June 2002 Brief.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
The Board is aware that the physician's letter dated in June 
1999 reports the results of a February 1999 Doppler study 
that does not appear in the record.  The Board also 
recognizes that the veteran testified that he was treated in 
1954 or 1955 for his leg problems.  As to the former 
document, since the significant portion of the report was 
noted in the June 1999 letter, additional development to 
obtain the full report is not necessary.  As to the latter, 
given that the veteran was unable to remember the identity of 
the care-providers, additional development to obtain those 
records would not be fruitful.  Furthermore, given that the 
veteran was provided the opportunity to submit information 
and evidence by letter dated in May 2002, and information or 
requests to obtain these items were not submitted, the Board 
finds that proceeding at this point is not prejudicial to the 
veteran.  Finally, the veteran was provided VA examinations, 
the most recent of which was conducted in August 2002.  Taken 
together, the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  Therefore, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 

The veteran's representative has argued that the August 2002 
examination did not comply with the Board's remand 
directives.  The Board does not agree that the examination 
was not responsive.  The examiner reviewed the claims file 
and provided an opinion as required by the remand.  The 
examiner was aware of the evidence of record, including the 
veteran's statements regarding cold injury during service and 
the other opinion evidence, but apparently was not persuaded 
that current disability could be attributed to any cold 
injury in service.  In this regard, the examiner specified 
the basis for the opinion, including the lack of evidence of 
treatment or therapy for cold injury.  Consequently, the 
Board finds that the examination complied with the Board's 
remand.  That the opinion was not consistent with the 
veteran's theory of the case does not make it less compliant 
with the Board's remand.




ORDER

Service connection for residuals of a cold injury to the 
lower extremities is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

